DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Amended claims 1 and 18 have additionally been rejected by US Patent 2950749 issued to MacDonald .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 15, 16, and 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9156339 issued to Perez (Here forth “Perez”) in view of US Patent 2950749 issued to MacDonald (Here forth “MacDonald”) and US Publication 2018/0222303 by Martinez (Here forth ”Martinez”).
Regarding claim 1, Perez discloses: A vehicle hail protection system (10), comprising: 2a first inflatable layer(Fig A, 20) having a front end (Fig A), a rear end (Fig A), and sides (Fig A), comprising: 3[Not Taught: first through-slots, air pumps, straps disposed through first through-slots across entirety of roof panel]

    PNG
    media_image1.png
    344
    618
    media_image1.png
    Greyscale

Figure A
But Perez does not expressly disclose: first through-slots; one or more straps; wherein the one or more straps are engaged across an entirety of the roof panel of the vehicle to secure the first inflatable layer to the roof panel of the vehicle. MacDonald teaches: the inflatable layer comprising: a plurality of first through-slots (Fig 4, slots 16 and 17) arrayed along at least a portion of a longitudinal length (Fig B) of the first inflatable layer extending from the front end (Fig B) to the rear end (Fig B); one or more straps (Fig B, straps 21 and 23); wherein, when the first inflatable layer is disposed on a top surface of a vehicle (Fig B), the plurality of first through-slots (Fig B, slots 16 and 17) are disposed above the top surface of the vehicle (Fig B) and the one or more straps (Fig B, straps 21 and 23) are disposed perpendicularly across the longitudinal length (Fig B) of the first inflatable layer and across the top surface of the vehicle (Fig B) , each strap (Fig B, 21 and 23) being disposed through at least one of the plurality of first through-slots (Fig B, slot 16 and 17), wherein the one or more straps (Fig B, straps 21 and 23) are engaged across an entirety 15of the roof panel (Fig B) of the vehicle to secure the first inflatable layer to the roof panel of the vehicle (Fig B).

    PNG
    media_image2.png
    650
    1003
    media_image2.png
    Greyscale

Figure B- Examiner Annotated Fig 1 of MacDonald
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have a plurality of first through slots through which the straps detachably engage across the entirety of the roof panel, as taught by MacDonald, to secure the first inflatable roof panel to allow for easy replacement of the straps and securing of the inflatable layer over the car.
But Perez does not expressly disclose: at least one air pump, when operable, causing the first inflatable layer to be inflated. Martinez teaches: at least one air pump (44), when operable, causing the first inflatable layer to be inflated (Para 24, lines 8-9).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have a pump, as taught by Martinez, to inflate the inflatable layer so the layer can quickly be inflated when needed.
Regarding claim 11, Perez further discloses: wherein the first inflatable layer has at least one of an ovoid shape, an elliptical shape, or a rectangular shape (figure 2).
Regarding claim 13, Perez does not expressly disclose: first through-slots is arranged in pairs symmetrically with respect to a central axis parallel with the longitudinal length of the first inflatable layer, wherein each of the one or more straps are disposed through each pair of the at least one of the plurality of first through-slots. MacDonald teaches: wherein the plurality of first through-slots (Fig B, slots 16 and 17) is arranged in pairs symmetrically with respect to a central axis (Fig B) parallel with the longitudinal length (Fig B) of the first inflatable layer (20), wherein each of the one or more straps (Fig B, straps 21 and 23) are disposed through each pair of the at least one of the plurality of first through-slots (Fig B, slots 16 and 17).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have a plurality of first through slots arranged symmetrically with respect to a central axis, through which the straps detachably engage symmetrically across the roof panel, as taught by MacDonald, to secure the first inflatable roof panel to allow for easy replacement of the straps and securing of the inflatable layer over the car.
Regarding claim 15, Perez further discloses: wherein the first inflatable layer (20) further comprises at least one front hook (Column 2, lines 51-52) extending from the front end  (Fig A) of the first inflatable layer (20) and at least one rear hook (Column 2, lines 51-52) extending from the rear end (Fig A) of the first inflatable layer (20), the at least one front hook (Column 2, lines 51-52) configured to removably affix the first  inflatable layer (20) to a front portion of the vehicle (Fig A), the at least one rear hook (Column 2, lines 51-52) configured to removably affix the first inflatable layer (20) to a rear portion of the vehicle (Fig A).
Regarding claim 16, Perez further discloses: wherein each of one or more of the at least one front hook (Fig A, hooks are attached to strap 30 on front end) attached to or the at least one rear hook  (Fig A, hooks are attached to strap 30 on back end) comprises a hook end (Fig 2, 36) and a connecting strap (Fig 2, 30) that connects the hook (36) end to the first inflatable layer (20), wherein the hook end comprises one of a metal hook, a plastic hook (Fig 2, 36), a carabiner clip, or a clamp, wherein the connecting strap comprises one of an elastic cord; a set of ratchet strap and ratchet; a set of Velcro strap and loop with built-in hook connector; a set of strap, loop with built-in hook connector, and plastic buckle; or a set of belt, loop with built-in hook connector, and buckle.
Regarding claim 18, Perez discloses: A method, comprising: placing a first inflatable layer (Fig A, 20) of a vehicle hail protection system on a roof panel 3 of a vehicle (Fig A), the first inflatable layer (20) having a front end (Fig A), a rear end (Fig A), and sides (Fig A); wherein the first inflatable layer comprises: at least one front hook (Fig A, 30 on the front end) extending from the front end  (Fig A of the first inflatable layer (20); and at least one rear hook (Fig A, 30 on the rear end) extending from the rear end (Fig A) of the first inflatable layer (20); removably securing the at least one front hook to a front portion of the vehicle(Fig A, 30 on the front end); removably securing the at least one rear hook to a rear portion of the vehicle (Fig A, 30 on the front end).
But Perez does not expressly disclose: wherein the first inflatable layer comprises: a plurality of first through-slots through which the straps with hooks are disposed across the roof panel. MacDonald teaches: wherein the first inflatable layer comprises: a plurality of first through-slots (Fig B, slots 16 and 17) arrayed along at least a portion of a longitudinal length (Fig B) of the first inflatable layer extending from the front end (Fig B) to the rear end (Fig B);  looping one or more straps  (Fig B, straps 21 and 23) of the vehicle hail protection system perpendicularly across the longitudinal length of the first inflatable layer (Fig B), each strap (Fig B, straps 21 and 23) being disposed through at least one of the plurality of first through-slots (Fig B, straps 21 and 23), which are disposed above a top surface of the vehicle (Fig B), and being engaged and disposed across an entirety 15of roof panel (Fig B) of the vehicle to secure the first inflatable layer to the roof panel of the vehicle (Fig B); 
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have a plurality of first through slots through which the straps detachably engage across the roof panel, as taught by MacDonald, to secure the first inflatable roof panel to allow for easy replacement of the straps and securing of the inflatable layer over the car.
But Perez, as above, does not disclose: inflating the first laying using at least one air pump. Martinez teaches: inflating the first laying using at least one air pump (Para 24, lines 8-9).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have a pump to inflate the inflatable layer, as taught by Martinez, so the layer can quickly be inflated when needed.
Regarding claim 20, Perez further discloses: wherein looping the one or more straps (30) comprises looping the one or more straps near at least one of an A pillar (Fig A), a B pillar (Fig A), a C pillar (Fig A), or a D pillar (Fig A) of the vehicle.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez, MacDonald, and Martinez, in further view of US Publication 2016/0185200 by Molina (Here forth “Molina”).
Regarding claim 2, Perez modified above, does not expressly disclose: an air pump comprising a power plug, and power to the power plug is supplied by a vehicle battery. Molina teaches: wherein the at least one air pump ( Para 17, 52) comprises a power plug configured to plug into one of a cigarette lighter socket, a universal serial bus ("USB") port, or an electrical outlet, wherein at least one of the cigarette lighter socket, the USB port, or the electrical outlet is disposed within the vehicle (Para 17, lines 9-11) and power to the power plug is supplied by a vehicle battery (the ports on the vehicle are attached to vehicle battery).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to have the air pump, as taught by Molina, to obtain its power supply from a vehicle battery via a vehicle power plug attached to conventional power ports for convenience.
Regarding claim 14, Perez discloses: an inflatable layer with straps. But Perez does not expressly disclose straps engaging across a roof panel. Molina teaches: wherein the one or more straps engaging across the roof panel of the vehicle each comprises a pair of coupling devices (Fig 1) that, when engaged with each other, secures the first inflatable layer to the roof panel of the vehicle, wherein the pair of coupling devices (Fig 1) comprises one of a pair of complementary Velcro straps, a pair of complementary buckles, a pair of complementary clips, a set of ratchet strap and ratchet, a set of strap and plastic buckle, or a set of belt and buckle (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, and MacDonald before them, when the application was filed, to have modified the cover of Perez, to use coupling devices such as straps and buckles that engage with one another, as taught by Molina, another to secure the inflatable layer to the vehicle to prevent the inflatable layer from detaching from the vehicle.

Claims 3, 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez MacDonald, and Martinez, in further view of Foreign Publication DE10200434205 by Koutsoulas (Here forth “Koutsoulas”).
Regarding claim 3, But Perez does not expressly disclose: the same second inflatable layer with the same through slots disposed over the first inflatable layer. Koutsoulas teaches: a second inflatable layer (Page 7, para 1-3, multilayer construction), wherein when the first inflatable layer and the second inflatable layer are disposed one layer over the other (Page 7, para 1-3, multilayer construction), comprising: a plurality of second through-slots arrayed along at least a portion of a longitudinal length of the second inflatable layer, the plurality of first through-slots are aligned with the plurality of second through-slots; wherein each of the one or more straps are disposed through at least one first through-slot of the plurality of first through-slots and through at least one second through-slot of the plurality of second through-slots aligned with the at least one first through-slot, wherein the at least one first through-slot and the at least one second through-slot through which each strap is disposed are aligned with each other.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Koutsoulas before them, when the application was filed, to have modified the cover of Perez, to have another inflatable layer identical to the first inflatable layer strapped onto the first inflatable layer with straps going through both first and second through slots, as taught by Koutsoulas, to create a double layer of protection.
Regarding claim 5, Perez further discloses: The vehicle hail protection system of claim 3, wherein the at least one air pump is disposed external to each of at least one of the first inflatable layer or the second inflatable layer, wherein the at least one air pump is disposed within the vehicle (Column 4, line 65; Column 5, line 5).
Regarding claim 6, Perez does not expressly disclose a second inflatable layer that comprises a material having a different durability or function compared to the material of the first inflatable layer. Koutsoulas teaches: wherein the second inflatable layer comprises a material having a different durability or function (Page 7, Para 1) compared with the material of the first inflatable layer.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Koutsoulas before them, when the application was filed, to have modified the cover of Perez, to teach a material with different material or durability that the first inflatable layer, as taught by Koutsoulas, to provide additional protection to what the first inflatable material cannot provide.
Regarding claim 19, Perez does not expressly disclose the same second inflatable layer with the same through slots disposed over the first inflatable layer. Koutsoulas teaches: a second inflatable layer (Page 7, para 1-3, multilayer construction) wherein the vehicle hail protection 2system further comprises a second inflatable layer (Page 7, para 1-3, multilayer construction), comprising a plurality of second 3through-slots arrayed along at least a portion of a longitudinal length of the second 4inflatable layer, the method further comprises placing the second inflatable layer on the 5roof panel of the vehicle placed one on top of the other with respect to the first inflatable 6layer; wherein when the first inflatable layer and the second inflatable layer are disposed 7one layer over the other(Page 7, para 1-3, multilayer construction), the plurality of first through-slots are aligned with the plurality 8of second through-slots; wherein each of the one or more straps are disposed through at 9least one first through-slot of the plurality of first through-slots and through at least one 10second through-slot of the plurality of second through-slots aligned with the at least one 11first through-slot, wherein the at least one first through-slot and the at least one second through-slot through which each strap is disposed are aligned with each other.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Koutsoulas before them, when the application was filed, to have modified the cover of Perez, to have another inflatable layer identical to the first inflatable layer strapped onto the first inflatable layer with straps going through both first and second through slots, as taught by Koutsoulas, to create a double layer of protection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, MacDonald, Martinez, Koutsoulas, in further view of US Patent 10,414,260 issued to Thomas (Here forth “Thomas”).
Regarding claim 4, Perez does not expressly disclose: at least one air pump is disposed within at least one of the first inflatable layer or the second inflatable layer. Thomas teaches: wherein the at least one air pump is disposed within at least one of the first inflatable layer (Column 4, Line 15, claim 1) or the second inflatable layer.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, Koutsoulas, and Thomas before them, when the application was filed, to have modified the cover of Perez, to have the pump disposed within one of the inflatable layers attached to a valve, as taught by Thomas, so that a gas communication can be established and inflate the inflatable layer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, MacDonald, and Martinez, in further view of US Publication by Sitarz (Here forth “Sitarz”).
Regarding claim 7, But Perez does not expressly disclose: wherein the first inflatable layer comprises a top surface made of a material that is light-weight, airtight, and waterproof. Sitarz teaches: wherein the first inflatable layer comprises a top surface made of a material that is light-weight, airtight, and waterproof (Para 16).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Sitarz before them, when the application was filed, to have modified the cover of Perez, to use a waterproof, airtight, lightweight material for the inflatable layer, as taught by Sitarz, to prevent air from escaping, water from soaking into the material, and be easy to unpack and deploy.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez , MacDonald, Martinez, and Sitarz, in further view of US Patent 9,770,966 issued to Gill (Here forth “Gill”).
Regarding claim 8, Perez does not expressly disclose an inflatable layer wherein the material comprises at least one of polyester fibers, nylon fibers, polypropylene fibers, polyethylene terephthalate ("PET"), biaxially-oriented polyethylene terephthalate ("BoPET"), polyvinyl chloride ("PVC"), urethane, rubber, laminate composites, cotton duck fabric, er-cotton twill fabric, or other light-weight, airtight, and waterproof materials. Gill teaches: The vehicle hail protection system of claim 7, wherein the material comprises at least one of polyester fibers, nylon fibers, polypropylene fibers, polyethylene terephthalate ("PET"), biaxially-oriented polyethylene terephthalate ("BoPET"), polyvinyl chloride ("PVC"), urethane, rubber, laminate composites, cotton duck fabric, er-cotton twill fabric, or other light-weight, airtight, and waterproof materials (Para 21).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, Sitarz and Gill before them, when the application was filed, to have modified the cover of Perez, to use polyester fabric or vinyl material for the construction of the inflatable layers, as taught by Gill, so that it is airtight.
Regarding claim 9, Perez does not expressly disclose an inflatable layer wherein the material comprises a metal coating. Sitarz teaches: wherein the material comprises a metal coating (Para 49).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, Sitarz, and Gill before them, when the application was filed, to have modified the cover of Perez, to use a metal coating in the construction of the inflatable layers, as taught by Sitarz, as metal coating provides heat resistance (Paragraph 49).
Regarding claim 10, Perez further discloses: wherein the material is made of a material that protects against at least one of solar radiation, snow, or hail (Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, MacDonald, Martinez, in further view of US Publication 2006/0103165 by Ward (Here forth “Ward”).
Regarding claim 12, Perez does not expressly disclose the first inflatable layer has one of a convex or vehicle shape. Ward teaches: wherein the first inflatable layer has one of a convex or vehicle shape (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Ward before them, when the application was filed, to have modified the cover of Perez, to have a vehicular shaped inflatable layer, as taught by Ward, to be form fitting for the car.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, MacDonald and Martinez, in further view of Gill.
Regarding claim 17, Perez does not expressly disclose multiple inflatable layers. Gill teaches: at least two side inflatable layers (Abstract) , each comprising a plurality of third through- slots arrayed along at least a portion of a longitudinal length of the side inflatable layer; wherein when each of the at least two side inflatable layers are disposed along each side of the vehicle (Fig 5), one or more side straps are disposed perpendicularly across the longitudinal length of each side inflatable layer, each side strap being disposed through at least one of the plurality of third through-slots, wherein the one or more side straps are engaged across a door panel of the vehicle to secure each side inflatable layer to the sides of the vehicle (Fig 5), wherein one end of each side strap couples to a chasis of the vehicle while the other end of each side strap couples to one of the first inflatable layer or a strap of the one or more straps securing the first inflatable layer to the roof panel of the vehicle (Fig 5).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perez, MacDonald, Martinez, and Gill before them, when the application was filed, to have modified the cover of Perez, to create a more covered protection for the car by having side inflatable layers similar to the first inflatable layer strapped onto the first inflatable layer with straps going through both first and side through slots, as taught by Gill, to add side protection for the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,414,260 issued to Marsh (Fig 2: straps cross an entirety of the roof);
US Publication 2020/0317038 by Hobson (Fig 1: slots).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733